                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION
 UNITED STATES OF AMERICA,           )
                                     )
                      Plaintiff,     )
                                     )
                v.                   )                         Case No. 4:20-00874-CV-RK
                                     )
 JAMES B. NUTTER & COMPANY,          )
                                     )
                      Defendant.     )
                                 ORDER
        Before the Court is Defendant’s motion to dismiss. (Doc. 33.) The motion is fully briefed.
(Docs. 34, 44, 50.) For the reasons set forth below, the motion is DENIED.
I.      Background 1
        Plaintiff filed a seven-count complaint under the False Claims Act (“FCA”), 31 U.S.C.
§§ 3729-3733 (Counts I and II); under the Financial Institutions Reform, Recovery, and
Enforcement Act of 1989 (“FIRREA”); 12 U.S.C. § 1833a (Counts III, IV, and V); and for
common law breach of fiduciary duty and breach of contract (Counts VI and VII). The action
concerns alleged fraud in Defendant’s endorsement of the Federal Housing Administration’s
(“FHA”) Home Equity Conversion Mortgages (“reverse mortgages” or “HECM” mortgages) from
January 1, 2008 to December 31, 2010 (the “Lending Time Period”). Plaintiff’s allegations are
summarized below.
        A.        FHA Mortgage Insurance Program and the Direct Endorsement Program
        The FHA mortgage insurance program relies on lenders originating and underwriting FHA
loans to act responsibly, exercise due care, comply with FHA requirements, and make truthful
certifications.    FHA provides insurance to mortgage holders against losses associated with
mortgage loans made under the terms of various FHA loan programs, each with particular
characteristics and requirements. If the holder of an FHA-insured mortgage suffers loss, the holder
of the mortgage may submit a claim to FHA. In paying these insurance claims, FHA reduces
holders’ risk of loss.


        1
          On review of the record, the Court finds Plaintiff’s argument in response to Defendant’s motion
to dismiss persuasive. Portions of Plaintiff’s brief, including the Background, are adopted without further
reference.



            Case 4:20-cv-00874-RK Document 55 Filed 06/14/21 Page 1 of 14
       A lender must apply to be a Direct Endorsement (“DE”) Lender and must be approved by
HUD to underwrite FHA-insured mortgage loans on behalf of the U.S. Department of Housing
and Urban Development (“HUD”). HUD does not review applications for mortgage insurance
before the mortgage is executed pursuant to the Code of Federal Regulations. Instead, the DE
Lender underwrites mortgage loans on HUD’s behalf and determines whether the loan presents,
under HUD’s requirements, an acceptable risk. The DE Lender must certify that the loan meets
all of HUD’s requirements, and HUD relies on this certification to endorse the loan for FHA
insurance. DE Lenders charge fees for originating FHA-insured loans, and they also sell the
holding and servicing rights on such loans to others.
               1.     The FHA HECM Program
       The FHA HECM program, a reverse mortgage program for senior homeowners that allows
them access to the equity in their homes, is designed “to meet the special needs of elderly
homeowners by reducing the effect of the economic hardship caused by the increasing costs of
meeting health, housing, and subsistence needs[.]” 12 U.S.C. § 1715z-20(a)(1).
       To obtain a HECM, a senior citizen (the “borrower”) enters into a private mortgage contract
and loan agreement with a lender. In that contract, the borrower agrees to repay the advances
made by the lender under the terms of the private mortgage contract, upon the borrower’s death,
upon the borrower’s default on insurance or tax payments, or when the borrower stops residing in
the home. The borrower’s liability under the HECM is limited to the value of the property securing
the mortgage. In return, the lender agrees to make “future payments to the homeowner based on
accumulated equity” in the home. 12 U.S.C. § 1715z-20(b)(3).
       During the Lending Time Period, the maximum amount of funds a borrower could draw
out of the home, known as the principal limit, was determined by a formula established by HUD
that considered the age of the borrower, the mortgage interest rate, and the appraised value of the
home. As part of underwriting a HECM, HUD required a lender to review and approve the
appraisal used to underwrite the loan. That is, while HUD required an appraiser estimate the
appraised value of the loan, it also mandated that DE Lenders “accept responsibility, equally with
the appraiser, for the integrity, accuracy and thoroughness of the appraisal and [ ] be held
accountable by HUD for the quality of the appraisal.” The underwriter must “review the appraisal
to determine whether or not the appraiser’s conclusions are acceptable” per HUD protocol.



                                                2

         Case 4:20-cv-00874-RK Document 55 Filed 06/14/21 Page 2 of 14
               2.      Lenders Must Use Qualified Underwriters
       HUD requires that lenders use an FHA-registered underwriter to review and certify
mortgage origination documents for compliance with the requirements of the FHA’s mortgage
insurance program. A DE Lender must have qualified underwriters on staff, and the underwriter
must assume specifically designated responsibilities. Because HUD has delegated to DE Lenders
the ability to originate and underwrite loans, the DE Underwriters that a lender employs are the
focal point of the DE program. The underwriter’s role and responsibility are crucial elements
because HUD relies on the Underwriter Certification to endorse the mortgage loan without a
detailed technical underwriting review.
       A DE Underwriter must be a “reliable and responsible professional skilled in mortgage
evaluation” per the HUD handbook. HUD’s specific requirements for DE Underwriters include:
(a) that the underwriter be an employee, not a contractor, of the lender; and (b) that the underwriter
“have a minimum of three years full-time recent experience . . . reviewing both credit applications
and property appraisals.” These requirements ensure that FHA-insured loans are underwritten by
qualified individuals who are knowledgeable about, and experienced with, applicable underwriting
requirements and responsible to the DE Lender employing them, who in turn serves as a fiduciary
of HUD.
       To obtain a Computerized Homes Underwriting Management Identification (“CHUMS”)
number for an underwriter—and therefore allow the underwriter to approve loans for FHA
mortgage insurance on the lender’s behalf—a lender must submit certain information about the
underwriter to FHA. In so doing, the lender must certify that the underwriter meets all the
Department’s requirements for being a DE Underwriter and that all information entered into
FHA’s system is true and accurate. Unless the lender submits a truthful certification concerning
an employee’s qualifications, the lender may not use that employee to underwrite FHA-insured
HECM loans.
       Further, for each individual HECM loan approved for FHA insurance, a DE Underwriter
employed by the lender must certify to personal review of the appraisal and other supporting
documentation, due diligence in underwriting the mortgage, and the loan’s eligibility for mortgage
insurance per HUD protocol. The endorsement paperwork for an FHA loan must include a host
of specific and important certifications by the DE Underwriter.



                                                  3

          Case 4:20-cv-00874-RK Document 55 Filed 06/14/21 Page 3 of 14
               3.      Defaulted HECM Loans Can Result in Claims and Losses to HUD
       Once a loan is approved and submitted for endorsement, FHA insures it on the bases that
the DE Lender has followed the HUD requirements and has submitted accurate certifications and
that the loan is eligible for FHA insurance. It is only because a lender originates a loan for FHA
insurance and HUD endorses such loan for FHA insurance that the holder of the mortgage is able
to submit a claim to HUD for any losses. When HUD receives insurance claims, it verifies that
the HECM is FHA-insured before paying them.
       B.      Defendant’s Alleged Fraud on the FHA HECM Program
       Defendant began participating in the HECM program as a DE Lender in 1995. To become
and remain a HUD-approved DE Lender, Defendant annually certified its compliance with HUD’s
requirements, including during the Lending Time Period.            Additionally, Defendant made
certifications to HUD to obtain CHUMS IDs for certain people it sought to make underwriters.
Lastly, Defendant submitted loan-level certifications on numerous HECMs it endorsed for FHA
insurance during the Lending Time Period, with the signature of a purported DE Underwriter
attesting that he or she “personally” reviewed the loan file. FHA paid out millions of dollars of
insurance claims on loans Defendant endorsed during this period. A multitude of these claims
involved false certifications. Defendant profited from its FHA-insured lending activities from the
origination fees it charged and the sale of holding and servicing rights.
               1.      Defendant’s Employees Allegedly Forged the Signatures of Qualified
                       DE Underwriters

       DE Underwriters must sign certain requisite documents and certifications evidencing their
review and approval of HECMs for FHA mortgage insurance. Nevertheless, Defendant routinely
forged the signatures of otherwise qualified DE Underwriters on these forms without the
knowledge or consent of the DE Underwriter whose false signature was affixed to the document.
At times, if a form was missing a DE Underwriter signature, members of Defendant’s HECM
Closing or Shipping Departments would forge the signature in the loan file. On other occasions,
Defendant had its DE Underwriters sign blank forms, allowing it to fill in appraised values after
the fact. As a result, FHA insured loans supported by appraisals that had not been reviewed and
that had not been approved by a DE Underwriter. Many of the appraisals for these loans overstated
and inflated the appraised value of the property. The Complaint details certain examples of forged
signatures and blank-signed forms and includes lists of affected loans.

                                                 4

          Case 4:20-cv-00874-RK Document 55 Filed 06/14/21 Page 4 of 14
               2.      Defendant Allegedly Certified and Used Unqualified Temporary
                       Contractors to Underwrite FHA HECMs

       Faced with the opportunity to vastly expand its HECM business, Defendant used
unqualified temporary contractors as DE Underwriters in contravention of clear and direct FHA
requirements. Through temporary staffing services, including Stivers Staffing Services, Business
Personnel Services, Celebrity Staff, and Pride Staff, Defendant retained the services of at least
seven temporary contractors, certified them as DE Underwriters contrary to FHA’s requirements,
and permitted them to underwrite and approve more than 1,000 loans.            These temporary
contractors did not meet FHA’s requirements to work as DE Underwriters underwriting FHA-
insured mortgages. Specifically, the contractors did not have sufficient experience reviewing
credit applications and property appraisals, did not have requisite knowledge regarding the
principles of mortgage underwriting, and were temporary contractors. Nevertheless, Defendant
certified them as DE Underwriters and gave its temporary contractors CHUMS IDs.
       Defendant gave its temporary contractors CHUMS IDs with little to no formal training and
minimized the responsibilities that came with obtaining and using a CHUMS ID. Some of the
temporary contractors were not even aware that they were underwriting and approving loans for
FHA mortgage insurance, believing instead they were processing loans or performing some
rudimentary checklist analysis of a loan file for the presence of certain documents. Others
understood they were underwriting and approving loans but believed their jobs were to rubber
stamp loans rather than analyze and question them. Moreover, if Defendant conducted any quality
control on the loans, the results were not communicated back to the temporary contractors for
training purposes. Thus, the contractors remained in the dark about FHA requirements, their
responsibilities, and the quality and significance of their work.
       Defendant sought out temporary workers deliberately, even favoring them over the
experienced underwriters that HUD required. For example, in January 2008, a financial institution
with whom Defendant had done business referred a potential underwriting candidate to Defendant
as a possible hire, saying he had “extensive FHA background and knows the ‘back end’ of
mortgage[s] very well.” Tera Guy, Defendant’s Vice President of Operations, responded that the
candidate looked promising, but noted directions from Defendant’s namesake, founder, and
Chairman, James B. Nutter: “The problem with being able to hire experienced people lies [with]



                                                  5

          Case 4:20-cv-00874-RK Document 55 Filed 06/14/21 Page 5 of 14
Mr. Nutter because he doesn’t want to hire [them] on full time; he wants them to be hired through
a temp agency.”
        Defendant’s temporary contractors’ actions put HUD on the hook for hundreds of millions
of dollars of FHA mortgage insurance predicated on false certifications. The loans these temporary
workers purported to underwrite were riskier to HUD and unsound because of the temporary
contractors’ lack of qualifications, and indeed many, if not most, of the loans relied on
unquestioned appraisals that overstated the value of the property that should have guarded HUD
against losses on the loan. All the while, Defendant knowingly and repeatedly lied to HUD about
its temporary contractors and their loans. The Complaint details examples and attaches a 34-page
list of affected loans.
                3.        Defendant Knew the Significance of its Wrongful Conduct
        In addition to pleading facts that Defendant knew it was retaining unqualified underwriters
and knew that it was forging signatures and asking underwriters to sign blank forms, Plaintiff
additionally pled facts showing that Defendant knew its conduct was materially impermissible.
For example, numerous loans originated by Defendant were rejected by HUD because the
underwriter appearing on the loan’s paperwork had not been approved by HUD or because forms
or certifications were missing. As such, Defendant was aware that HUD viewed as important the
requirements to have qualified certified underwriters complete and execute loan paperwork.
        Additionally, although the “Incontestability Clause” of FHA mortgage insurance contracts
prevented FHA from refusing to pay insurance claims, FHA was able to, and did, seek
indemnification from lenders on loans it identified as being ineligible for FHA insurance. Guided
by published regulations and internal guidance, HUD’s practice was to require indemnification
when a lender did not have a qualified DE Underwriter underwrite and certify a loan, and when a
lender misrepresented certain aspects of the loan’s origination. Defendant was aware of this as it
created its own internal quality control program styled off of HUD’s indemnification practices.
Defendant’s quality control process rated loans as having a “major risk”—meaning it may result
in the loan being uninsurable by FHA or pose indemnification exposure—if loan-level documents
were not genuine, e.g., if documents were “pre-dated.” Nonetheless, Defendant continued its
practices of forging and pre-signing loan certifications.
II.     Legal Standards
        Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a claim may be dismissed for

                                                 6

          Case 4:20-cv-00874-RK Document 55 Filed 06/14/21 Page 6 of 14
“failure to state a claim upon which relief can be granted.” A complaint must provide “enough
facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007). Generally, the Court “accept[s] the allegations contained in the complaint as true
and draw[s] all reasonable inferences in favor of the nonmoving party.” Cole v. Homier Dist. Co.,
599 F.3d 856, 861 (8th Cir. 2010) (quoting Coons v. Mineta, 410 F.3d 1036, 1039 (8th Cir. 2005)).
The principle that a court must accept as true all of the allegations contained in a complaint does
not apply to legal conclusions, however. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
       To determine whether a complaint states a claim, the Court looks at two factors. First, the
Court must identify the allegations that are “not entitled to the assumption of truth.” Iqbal, 556
U.S. at 678. In other words, to state a claim, a complaint must plead more than “legal conclusions”
and “[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere
conclusory statements.” Id. at 678. Second, the Court must determine whether the complaint
states a plausible claim for relief, which is more than a “mere possibility of misconduct.” Id. at
679. This step is “a context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.” Id. The Court must review the factual allegations “to determine
if they plausibly suggest an entitlement to relief.” Id. When faced with alternative explanations
for the alleged misconduct, the Court may exercise its judgment in determining whether Plaintiff’s
conclusion is the most plausible or whether it is more likely that no misconduct occurred. Id. at
681-82.
       Federal Rule of Civil Procedure 9(b) requires a plaintiff to “state with particularity the
circumstances constituting fraud or mistake.” “Malice, intent, knowledge, and other conditions of
a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b). “This particularity requirement
demands a higher degree of notice than that required for other claims, and is intended to enable
the defendant to respond specifically and quickly to the potentially damaging allegations.” United
States ex rel. Benaissa v. Trinity Health, 963 F.3d 733, 739 (8th Cir. 2020) (quoting United States
ex rel. Costner v. URS Consultants, Inc., 317 F.3d 883, 888 (8th Cir. 2003)) (internal quotation
marks omitted). To satisfy the particularity requirement, “the complaint must plead such facts as
the time, place, and content of the defendant’s false representations, as well as the details of the
defendant’s fraudulent acts, including when the acts occurred, who engaged in them, and what was
obtained as a result.” Id. (quoting United States ex rel. Joshi v. St. Luke’s Hosp., Inc., 441 F.3d
552, 556 (8th Cir. 2006)). “Put another way, the claim must identify who, what, where, when, and

                                                 7

          Case 4:20-cv-00874-RK Document 55 Filed 06/14/21 Page 7 of 14
how.” United States ex rel. v. St. Luke’s Hosp., Inc., 441 F.3d 552, 556 (8th Cir. 2006) (citing
Costner, 317 F.3d at 888) (internal quotation marks omitted).
III.   Discussion
       A.      False Claims Act: 31 U.S.C. §§ 3729(a)(1)(A), 3729(a)(1)(B)
       The FCA is “intended to reach all types of fraud, without qualification, that might result in
financial loss to the government.” United States v. Neifert-White Co., 390 U.S. 228, 232 (1968).
Here, Plaintiff alleges Defendant violated both 31 U.S.C. §§ 3729(a)(1)(A) (Count I) and
3729(a)(1)(B) (Count II).
       As to Count I, the FCA imposes liability on any person who “knowingly presents, or causes
to be presented, a false or fraudulent claim for payment or approval.” 31 U.S.C. § 3729(a)(1)(A).
“The FCA is not concerned with regulatory noncompliance. Rather, it serves a more specific
function, protecting the federal fisc by imposing severe penalties on those whose false or
fraudulent claims cause the government to pay money.” United States ex rel. Benaissa v. Trinity
Health, 963 F.3d 733, 739 (8th Cir. 2020) (citation omitted). “Accordingly, the FCA generally
attaches liability, not to the underlying fraudulent activity, but to the claim for payment.” Id. The
first element of a § 3729(a)(1)(A) claim, often referred to as the “presentment requirement,”
requires a plaintiff to allege with particularity that the defendant presented, or caused to be
presented, a claim for payment or approval. Id. When a plaintiff alleges that a defendant engaged
in a systematic practice or scheme of submitting fraudulent claims, the plaintiff is not required to
“allege specific details of every alleged fraudulent claim forming the basis of [their] complaint.”
Id. However, the plaintiff must provide “sufficient details to enable the defendant to respond
specifically and quickly” to their allegations that the defendant presented false claims for payment
or approval.   Id. (citation omitted).    A plaintiff can satisfy this requirement “by pleading
(1) representative examples of the false claims, or (2) the particular details of a scheme to submit
false claims paired with reliable indicia that lead to a strong inference that claims were actually
submitted.” Id.
       As to Count II, the FCA imposes liability on any person who “knowingly makes, uses, or
causes to be made or used, a false record or statement material to a false or fraudulent claim.”
§ 3729(a)(1)(B); Benaissa, 963 F.3d at 741. The elements of a § 3729(a)(1)(B) claim are: “(1) the
defendant made a false record or statement; (2) the defendant knew the statement was false; (3) the
statement was material; and (4) the statement made a claim for the government to pay money or

                                                 8

          Case 4:20-cv-00874-RK Document 55 Filed 06/14/21 Page 8 of 14
forfeit money due.”     Id. (citation omitted).   There is no “presentment” requirement for a
§ 3729(a)(1)(B) claim. However, Plaintiff must “plead a connection between the alleged fraud
and an actual claim made payable to the government.” Id.
       Defendant argues the two FCA claims must be dismissed under Rules 12(b)(6) and 9(b)
because the complaint fails to allege falsity, materiality, causation, and scienter. As to falsity,
Defendant claims Plaintiff did not allege Defendant submitted factually false claims and rather
that the Government is pursuing a theory of legal falsity. Specifically, Defendant claims the
complaint (1) does not adequately allege Defendant used unqualified DE Underwriters, (2) does
not adequately allege Defendant’s DE Underwriters failed to use due diligence when underwriting
loans, (3) does not adequately allege false certifications that are actionable under the FCA, and
(4) does not state a claim because false signatures are irrelevant when the underlying statement is
true. As to materiality, Defendant claims insufficient allegations as to Notices of Returns, the
“incontestability” clause, and cites Plaintiff’s admission it did not pursue available administrative
actions. As to causation, Defendant claims the claim fails to show how its allegedly unqualified
underwriters were the “material element and substantial factor” as to why the inflated appraisals
were not detected during the underwriting process or how inflated appraisals were the foreseeable
outcome of the alleged misconduct. As to scienter, Defendant claims the certifications alleged
were not false, and that even if they were, Defendant’s interpretation of rules, regulations, and
guidance was reasonable.
       In response, Plaintiff argues it sufficiently alleged the “who, what, where, when, and how”
of its FCA claims. Plaintiff argues Defendant’s arguments as to falsity are without merit because
the complaint sufficiently alleges misleading half-truths, forged signatures, and other actionable
false records or statements. Plaintiff further argues inter alia the complaint alleges that FHA rules
required not only that the Defendant “control” the underwriters but also that the DE Underwriters
be employees of Defendant and that Defendant’s DE Underwriters were mere temporary
contractors; that Defendant’s DE Underwriters lacked requisite experience in violation of the HUD
handbooks and 24 C.F.R. § 203.5(c); that Plaintiff pled Defendant’s unqualified contractors’
beliefs as evidence of scienter; that the complaint does not state FCA claims based on false annual
certifications as Defendant argues. As to materiality, Plaintiff contends Defendant’s argument
asks the Court to weigh evidence prematurely, that misrepresentations, which involved falsified
signatures and false representations about compliance, are adequately alleged, and that any

                                                  9

          Case 4:20-cv-00874-RK Document 55 Filed 06/14/21 Page 9 of 14
argument that HUD failed to exercise a remedy is without merit. As to causation, Plaintiff argues
recovering statutory penalties does not require proof that the alleged false claim or statement
caused the Government damages, and the complaint supports a plausible inference that Plaintiff’s
conduct foreseeably resulted in HECMs based on inflated property values and increased risk of
loss to FHA. As to scienter, Plaintiff argues its detailed allegations concerning knowledge were
adequately pled because the complaint included detailed allegations of corporate pressure, forged
signatures, the hiring of temporary contractors, and other allegations.
       After review, the Court finds that Plaintiff sufficiently alleges the “who, what, where,
when, and how” of Defendant’s alleged misconduct. As to Count I, the pleadings allege with
specificity how Defendant “knowingly present[ed], or cause[d] to be presented, a false or
fraudulent claim for payment or approval.” As to Count II, the pleadings allege with specificity
that Defendant “knowingly ma[de], use[d], or cause[d] to be made or used, a false record or
statement material to a false or fraudulent claim.” Plaintiff’s allegations as to falsity, materiality,
causation, and scienter, are sufficient to survive dismissal.
       B.        Financial Institutions Reform, Recovery and Enforcement Act: 12 U.S.C.
                 § 1833a(a)
       FIRREA authorizes the United States to recover civil penalties for the violation of, or
conspiracies to violate, certain specified criminal statutes, including 18 U.S.C. § 1006 and 18
U.S.C. § 1014.
       Section 1006 proscribes the making of false statements in connection with HUD’s
operations. Specifically, this provision makes it a crime for any person who is “connected in any
capacity with [HUD]” to “make[] any false entry in any book, report or statement of or to [HUD]”
with the “intent to” “deceive any officer, auditor, examiner, or agent . . . of [a] department or
agency of the United States.” § 1006. To plead a cause of action, Plaintiff must allege: (1) the
defendant is a covered person; (2) the defendant knowingly made a false entry in a book, report,
or statement submitted to HUD; and (3) the person acted unlawfully and intended to injure,
defraud, or deceive HUD. See United States v. Davis, 953 F.2d 1482, 1495 (10th Cir. 1992); 8th
Cir. Crim. Jury Instr. 6.18.1006A.
       Section 1014 prohibits submitting false records or making false statements to the FHA.
Specifically, Section 1014 makes it a crime for any person to “knowingly make[] any false
statement or report, or willingly overvalues any land, property or security, for the purpose of


                                                  10

         Case 4:20-cv-00874-RK Document 55 Filed 06/14/21 Page 10 of 14
influencing in any way the action of [FHA].” Id. Thus, to plead a cause of action under this
section, Plaintiff must allege: (1) defendant knowingly and willfully made a false statement to one
of the listed entities; (2) defendant knew that the statement was false when they made it; and
(3) defendant made the false statement for purposes of influencing the entity. See United States v.
Alexander, 679 F.3d 721, 726 (8th Cir. 2012).
       Plaintiff alleges Defendant violated FIRREA in three counts: (1) false certifications to
obtain CHUMS IDs for unqualified, temporarily contracted DE Underwriters (Count III); (2) false
loan-level certifications that HECMS were reviewed by a DE Underwriter, when in fact the
signatures were forged or pre-signed or the signatory was not qualified to be a DE Underwriter
(Count IV); and (3) false annual certifications to HUD to maintain approval as a DE Underwriter
(Count V).
       Referencing its arguments under the FCA, Defendant again argues Plaintiff failed to plead
fraudulent intent and failed to plead the alleged false statements were material.
       As to fraudulent intent, Plaintiff responds that the complaint adequately alleges “intent to
defraud” under § 1006 and that Defendant does not dispute scienter under § 1014. Plaintiff argues
the complaint includes numerous allegations of knowing, voluntary conduct with a natural
tendency to injure HUD. Plaintiff cites its allegations of Defendant’s false representations about
the unqualified, temporarily contracted staff Defendant held out as DE Underwriters to whom
HUD issued CHUMS IDs, which allow these individuals to endorse loans for FHA insurance
despite the fact that they did not meet HUD’s requirements. Plaintiff also cites its allegations of
falsified signatures and other misrepresentations on loan-level certifications that tended to cause
HUD to insure loans that would not otherwise have been insured. As to materiality, Plaintiff argues
that neither §§ 1006 nor 1014 contain an express materiality requirement and that to the extent a
requirement may be read into one of the statutes, Plaintiff more than sufficiently pled materiality.
       After review, the Court agrees with Plaintiff that its allegations survive dismissal as to the
FIRREA claims. As noted above, Plaintiff sufficiently pled fraud; additionally, the Court agrees
with Plaintiff that to the extent materiality is a required element, which an issue the Court need not
decide at this juncture, the complaint sufficiently alleges Defendant’s misrepresentations went to
the core of its role as a DE Lender.




                                                 11

         Case 4:20-cv-00874-RK Document 55 Filed 06/14/21 Page 11 of 14
          C.     Breach of Contract and Breach of Fiduciary Duty
          A breach of contract claim has four elements: “(1) the existence of an enforceable contract;
(2) the presence of mutual obligations under the contract; (3) the failure to perform an obligation
specified in the contract; and (4) damages.” In re Luebbert, 987 F.3d 771, 779 n.4 (8th Cir. 2021)
(citing Sch. Dist. of Kansas City v. Bd. of Fund Comm’rs, 384 S.W.3d 238, 259 (Mo. Ct. App.
2012)).
          Defendant argues Plaintiff fails to allege damages, “relies on only self-serving conclusory
allegations that it would not have paid those claims in the absence of the alleged breach” (Doc. 34
at 39), and fails to plead how the alleged breach caused damages.
          Plaintiff responds in part that the complaint extensively describes how Defendant’s
breaches resulted in the approval of HECMs where the appraisal had not received appropriate
review by qualified DE Underwriters, correlating with inflated property values and increased risk
of loss to FHA. Plaintiff points to allegations that Defendants disregarded HECM program
requirements, including the experience requirements for DE Underwriters reviewing appraisals
and the requirement that DE Underwriters are to perform a substantive review of the appraisal
before approving an HECM to protect FHA from risk of loss. Plaintiff alleges Defendant did not
provide the protections it agreed to provide.
          The Court finds the allegations sufficiently allege the existence of an agreement, the
presence of mutual obligations, the failure to perform an obligation, and damages. In short,
Plaintiff plausibly pled the claim of breach of contract.
          D.     Breach of Fiduciary Duty
          Defendant argues Missouri state law applies to the claim of breach of fiduciary duty while
Plaintiff argues federal common law applies. In Missouri, a claim for breach of fiduciary duty has
four elements: (1) the existence of a fiduciary relationship between the parties; (2) a breach of that
fiduciary duty; (3) causation; and (4) harm. Lafarge N. Am., Inc. v. Discovery Group L.L.C., 574
F.3d 973, 983 (8th Cir. 2009) (citing Koger v. Hartford Life Ins. Co., 28 S.W.3d 405, 411 (Mo. Ct.
App. 2000)).
          Relying on Missouri law, Defendant argues this claim should be dismissed because
Plaintiff “fails to establish that Nutter is a fiduciary of HUD” in that the FHA Program “did not
create a dominant-subservient relationship” because it subjected the company to “numerous rules
and supervision.” Doc. 34 at 41 (citing Dibrill v. Normandy Assocs., 383 S.W.3d 77, 86 (Mo. Ct.

                                                  12

           Case 4:20-cv-00874-RK Document 55 Filed 06/14/21 Page 12 of 14
App. 2012)). In response, Plaintiff argues that its claim is brought under federal common law,
not Missouri law, and there is no requirement of subservience.
       The distinction is not material here. That is because under federal law, “[w]hether a
fiduciary relationship exists is determined by looking to state law.” Larson v. Burlington N. &
Santa Fe Ry., No. 01-527(RHK-RLE), 2002 WL 47005, at *15 (D. Minn. Jan. 10, 2002) (citing
Davis v. Merrill Lynch, 906 F2d 1206, 1215 (8th Cir. 1990); see also United States v. Applied
Pharm. Consultants, Inc., 182 F.3d 603, 606 (8th Cir. 1999) (where there is no federal subject and
no reason to suppose the state common law would be inconsistent with federal interests, federal
law should properly look to state common law for a rule of decision).
       To establish a fiduciary duty under Missouri law, a plaintiff must satisfy five elements:
       (1) as between the parties, one must be subservient to the dominant mind and will
       of the other as a result of age, state of health, illiteracy, mental disability, or
       ignorance;
       (2) things of value such as land, monies, a business, or other things of value which
       are the property of the subservient person must be possessed or managed by the
       dominant party;
       (3) there must be a surrender of independence by the subservient party to the
       dominant party;
       (4) there must be an automatic or habitual manipulation of the actions of the
       subservient party by the dominant party; and
       (5) there must be a showing that the subservient party places a trust and confidence
       in the dominant party.

Chmieleski v. City Products Corp., 660 S.W.2d 275, 294 (Mo. Ct. App. 1983). However, absent
these elements, a fiduciary relationship may still arise as a matter of law by virtue of the parties’
relationship or as a result of the special circumstances of the parties’ relationship, such as when
“one person relies upon and trusts the other with the management of his property and attendance
of his business affairs.” Renaissance Acad. for Math & Sci. of Mo., Inc. v. Imagine Sch., Inc.,
4:13-CV-00645-NKL, 2014 WL 3828558, at *2 (W.D. Mo. Aug. 4, 2014) (citing Shervin v.
Huntleigh Securities Corp., 85 S.W.3d 737, 740-41 (Mo. Ct. App. 2002)).
       Here, the Court finds Plaintiff’s allegations survive dismissal because the relevant question
here is not whether Plaintiff subjected Defendant to numerous rules and supervision and oversight;
the question is whether Plaintiff was “so inexperienced and ‘ignorant’ of the day-to-day
operations” of Defendant that it heavily relied on its “expertise and influence.” See Renaissance,




                                                 13

         Case 4:20-cv-00874-RK Document 55 Filed 06/14/21 Page 13 of 14
2014 WL 3828558, at *3. At this juncture, Plaintiff has stated a claim of breach of fiduciary duty
applying Missouri’s definition of fiduciary duty.
IV.    Conclusion
       Accordingly, and for the reasons set forth above, Defendant’s motion to dismiss is
DENIED.
       IT IS SO ORDERED.
                                             s/ Roseann A. Ketchmark
                                             ROSEANN A. KETCHMARK, JUDGE
                                             UNITED STATES DISTRICT COURT

DATED: June 14, 2021




                                                14

         Case 4:20-cv-00874-RK Document 55 Filed 06/14/21 Page 14 of 14
